Citation Nr: 1316248	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service with the Army from January 1962 to January 1964 and active duty for training with the Army National Guard from August 11, 1964 to August 29, 1964 and from June 4, 1965 to June 19, 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Togus, Maine, Regional Office (RO) which denied service connection for bilateral hearing loss.  The Board has reviewed both the appellant's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant asserts that service connection is warranted for bilateral hearing loss as the claimed disability was precipitated by his in-service exposure to artillery fire.  The appellant's Army National Guard service personnel records reflect that he was attached to the 20th Armor Division.  Such duty is consistent with the reported in-service artillery fire-related noise exposure.  

The report of a January 2009 VA audiological examination for compensation purposes states that the appellant reported that he had been exposed to artillery fire.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that: "a separation audiogram dated Dec. 19, 1963 shows hearing levels to be within normal limits, bilaterally;" "hearing loss related to noise exposure is not known to be progressive after the fact;" and "it is my opinion that it is less as likely as not that the veteran's hearing loss is related to noise exposure to vehicles as a truck driver during military service."  An August 2009 addendum to the January 2009 VA examination report clarifies that "it is still my opinion that it is less as likely as not that the veteran's hearing loss is related to noise exposure to vehicles as a truck driver during military service."  The examiner offered no opinion as to the Veteran's claimed artillery fire-related noise exposure during his periods of active duty for training with an Army National Guard unit after December 1963.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the deficiencies in the January 2009 VA audiological examination report and the August 2009 addendum thereto, the Board concludes that further VA evaluation would be helpful in resolving the issue of service connection for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA audiology examination for compensation to assist in determining the nature and the etiology of his bilateral hearing loss.  All indicated studies and tests should be accomplished and the findings then reported in detail.  

The examiner should advance the following opinions: 

A) Is it as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service?  For the purposes of this opinion, the examiner should accept as a fact that during service the Veteran was exposed to artillery fire-related noise.  

B) Is it as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss is etiologically related to the in-service artillery fire-related noise exposure?  For the purposes of this opinion, the examiner should accept as a fact that during service the Veteran was exposed to artillery fire-related noise.  

All relevant records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Then readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

